Per curiam.
The State Bar filed a formal complaint against attorney Barbara G. Wadsworth alleging violations of Standards 4, 62, 63, 65 and 68 of Georgia Bar Rule 4-102. The respondent was served by acknowledgment of service, but, despite two extensions, failed to answer the petition. The State Bar filed a motion to declare default under Rule 4-212 (a), and moved that the special master find the allegations of fact to be admitted. The respondent failed to appear at a hearing on the motion and for the purpose of presenting matters in mitigation. The special master entered findings of fact and conclusions of law to the effect that the charges for violating the above-mentioned Standards were deemed admitted by default, and recommended disbarment.
According to the facts thus admitted, in September 1984, the respondent met Ms. Elizabeth Fleming, an employee of the Marriott Courtyard Motel in Columbus, Georgia, while the respondent was a guest at that motel. When the respondent informed Ms. Fleming that she was an attorney, Ms. Fleming related to her that she was having trouble paying her bills, whereupon the respondent indicated to her that she would assist her with paying her bills. On September 14, the respondent and Ms. Fleming opened a joint account at the Columbus Bank and Trust Co., and deposited therein $3,123.20, which Ms. Fleming had borrowed from Atlanta Mortgage Co. Ms. Fleming wrote a $50 check to the respondent to pay for the respondent’s services in assisting her with paying the bills. The respondent had the bank send the bank statements to her home in Virginia and kept the checks on the bank account. Between September 14 and October 12, 1984, the *35respondent wrote checks against the joint account for her own personal benefit for approximately $2,754.91. Ms. Fleming did not authorize the respondent to take any funds from the joint account for any purpose other than paying Ms. Fleming’s bills. The respondent did not place Ms. Fleming’s funds in a place of safekeeping after withdrawing them from the joint account, did not maintain complete records of Ms. Fleming’s funds, did not promptly render appropriate accounts to Ms. Fleming for these funds, and commingled Ms. Fleming’s funds with her own.
Decided May 29, 1986.
William P. Smith III, General Counsel State Bar, Joe David Jackson, Assistant General Counsel State Bar, for State Bar of Georgia.
The findings of fact and conclusions of law of the special master were adopted by the State Disciplinary Board, which now also recommends disbarment. The respondent has made no response. We approve and adopt the recommendation of the Board. Attorney Barbara G. Wadsworth is hereby disbarred from the practice of law in the State of Georgia subject to the rules of reinstatement of the State Bar of Georgia in effect at the time of any petition for reinstatement.

Disbarred.


All the Justices concur.